Citation Nr: 1412806	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to November 1972.  The appellant is the Veteran's adult daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  Effective September 4, 2009, the Veteran was found to be permanently and totally disabled. 

2.  The appellant is the adult daughter of the Veteran.

3.  The appellant attained the age of 26 in September 2002, prior to the date on which the Veteran was found to be permanently and totally disabled.


CONCLUSION OF LAW

The criteria for basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Because the current claim is limited to statutory interpretation, the notice provisions do not apply.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Further, this appeal involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Analysis

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a Veteran who has a permanent and total disability evaluation. 38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this case, the appellant's potential eligibility for DEA benefits derives from her status as the offspring of a permanently and totally disabled veteran. 

The basic beginning date for the utilization of DEA benefits by an eligible child of a Veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e. delayed) in certain situations, including when the Veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child.  Id.  

The basic ending date for DEA benefits is the child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be 8 years from such effective date or date of notification, whichever is more advantageous to the child.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending date can be extended if, among other things, the child suspends his or her program due to conditions determined by VA to have been beyond her control; for example, if immediate family obligations beyond her control require her to take employment, or pursuit of her program is precluded because of her own illness, or she is ordered to active military duty or involuntarily ordered to full-time National Guard duty.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043. 

No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).  Further, no person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted. 

The appellant contends that she is entitled to DEA benefits based on her status as the Veteran's daughter.  In a July 2011 rating decision, the Veteran was granted basic eligibility to Dependents' Educational Assistance (DEA) benefits effective from September 4, 2009.  In order to be eligible for education benefits, the appellant must not have attained the age of 26 on the date on which the Veteran's status as permanently and total disabled became effective for VA purposes. 

The evidence reflects that the appellant was born on September [redacted], 1976.  Thus, she attained the age of 26 on September [redacted], 2002.  As the Veteran's permanent and total disability rating is effective from September 4, 2009, the appellant exceeded the age limit for eligibility prior to the Veteran's effective date.

The Board acknowledges the appellant's arguments that the Veteran was permanently and totally disabled prior to being recognized as such by VA.  The Board also appreciates the appellant's statements regarding her family situation and how assistance with her education would support her goals.  However, there is no evidence to show that the Veteran was granted eligibility for DEA benefits prior to the date his claim for benefits was received by VA, on September 4, 2009.

It is important to note that any potential argument that the Veteran is entitled to an earlier effective date for his total and permanent disability rating is not the appellant's to make.  Any claim for an earlier effective date must come from the Veteran with regard to the rating decision which granted him benefits, and not from the appellant. 

As noted above, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. § 21.3040(c).  Thus, the appellant is not eligible for DEA benefits.

The Board acknowledges that there are exceptions to the age limit of 26 for DEA benefits.  The Board has considered these exceptions, as noted in 38 C.F.R. § 21.3041; however, they are not pertinent to the appellant.  Extensions of ending dates are applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control, such as if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his or her period of eligibility.  Extensions of delimiting dates do not apply in the present matter because the Veteran was not granted eligibility for DEA benefits until after the appellant's 26th birthday.  The appellant was never eligible for educational assistance, because she was already 26 years of age when the Veteran was found to be permanently and totally disabled.  Therefore, the appellant was never an eligible child. 

Although the Board is sympathetic to the appellant's contentions, it is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, the Board finds that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.



CONTINUED ON NEXT PAGE

ORDER

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


